Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 3/2/2021 have been fully considered but they are not persuasive.  Applicant’s arguments are based on the newly provided amendments and are fully addressed with the rejections provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(s) 1-3, 5-10 are rejected under 35 U.S.C. 102(a)(2) as being taught by Jesme US 20130222892.

Regarding claim 1, Jesme teaches a projection system that projects an image based on a measurement of an object including a marker (Jesme para 24 Fig.1 #130 marker), the projection system comprising: a visible light projector that projects an image with visible light; (Jesme Fig.1 #120) 

an invisible light projector that projects an invisible light image onto the object with invisible light; (Jesme Fig.1 #140) 

an imaging device that captures the invisible light image projected from the invisible light projector; and (Jesme Fig.1 #150) 

a controller that obtains information regarding reflected light from the object while obtaining three- dimensional measurements of the object to control the image, based on a capture image captured with the imaging device, (Jesme Fig.1 151 and para 49 3D sensing system)

wherein the invisible light image includes a bright region having a predetermined light amount and a dark region having a light amount less than the light amount of the bright region, (Jesme para 84 An IR sensor, such as an IR sensing camera that can detect the location of bright IR spots) bright spots is relative to dark spots.)

the invisible light projector emits invisible light to cause the light amount of the dark region in the invisible light image to be more than or equal to a predetermined offset value, (Jesme Fig.1 #140 emits IR onto dark region 133 so 133 has more IR invisible light that it predetermined based on the 140 setting)

the predetermined offset value thus providing the light amount to the dark region, and (Jesme para 84, The p-polarized IR light can be [predetermined] created with an IR light emitting diode (LED) and a polarizing film,  )

the predetermined offset value is set to provide the light amount to the dark region such that the marker receives the light amount at the dark region to result in the amount of the invisible light reflected by the marker at the dark region being larger than the amount of the invisible light reflected by remaining portions of the object other than the marker at the bright region. (Jesme para 84; Visible light [object other than] is blocked from the IR sensor using appropriate filters, and a marker is positioned within the visible-light projected image.  and 90; A retroreflector is positioned near the screen over a projected key, and the IR sensor detects the retro reflector as a bright IR spot at that location.    A polarization preserving retroreflector will produce a brighter signal than that of a generic reflector/retroreflector with reflections having mixed polarization states.) 
This limitation may have at least two different interpretations.
The first interpretation is that the marker reflects more of the invisible light more than the rest of the object other than the marker reflects the invisible light. i.e. reflection of marker vs. no marker.  
The second interpretation is that the marker reflect more of the invisible light in dark region and less in the bright region as a result of the difference between invisible light and regular light. 

Based on the first interpretation, it is noted that the marker in Jesme is a IR reflector and as such, the IR reflector will reflect more of the IR invisible light then the rest of the object other than the IR reflector marker.
Based on the second interpretation, Visible light has a spectrum of 405-790 THz and invisible light (for simplicity only IR is used as an example and not UV) IR has a spectrum of 430-790 THz.  As such there is an overlap and the offset value i.e. ratio of invisible to visible light would be greater in the darker regions.

Regarding claim 2, Jesme teaches all of the limitations of claim 1 and further teaches, wherein the information regarding the reflected light from the object includes a two-dimensional position of the marker. (Jesme para 29, The marker 130 can include a variety of reflectors having characteristics that can be used to (possibly uniquely) identify the marker 130 and the position of the marker 130 in the IR illuminated region 143.)

Regarding claim 3, Jesme teaches all of the limitations of claim 1 and further teaches, wherein the marker retroreflects the invisible light. (Jesme para 16, Polarized infrared (IR) illumination and polarization controlled retroreflectors can be used)

Regarding claim 5, Jesme teaches all of the limitations of claim 1 and further teaches, further comprising a background member disposed behind the object in a direction in which the invisible light projector emits the invisible light. (Jesme Fig.1 135 base on 144)

Regarding claim 6, Jesme teaches all of the limitations of claim 5 and further teaches, wherein the controller obtains information regarding light reflected from the object other than the background member. (Jesme Fig1#150 form 130 of 144)

Regarding claim 7, Jesme teaches all of the limitations of claim 5 and further teaches, wherein the background member reflects invisible light incident thereon with a polarization state of the invisible light being preserved. (Jesme para 4, the present disclosure provides an interactive display that includes a polarization-selective screen disposed to reflect a first incident light ray having a first polarization direction) 

Regarding claim 8, Jesme teaches all of the limitations of claim 7 and further teaches, wherein the invisible light projector emits the invisible light having a predetermined polarization state, and a polarizer is provided to cut off a component having the predetermined polarization state out of invisible light incident on the imaging device. (Jesme para 4, the present disclosure provides an interactive display that includes a polarization-selective screen disposed to reflect a first incident light ray having a first polarization direction and absorb a second incident light ray having a second polarization direction.)

Regarding claim 9, Jesme teaches all of the limitations of claim 7 and further teaches, wherein the background member prevents invisible light incident thereon from being diffusely reflected. (Jesme para 4, The interactive display still further includes a polarized infrared (IR) light source capable of illuminating the polarization-selective screen [background member that prevents invisible light incident form being diffusely reflected] with a polarized IR light beam,) 

Regarding claim 10, Jesme teaches all of the limitations of claim 1 and further teaches, wherein the invisible light image includes a measurement pattern in accordance with a spatial coding scheme. (Jesme para 36, The position of the indicator tip 332 can be determined [measurement], for example by a computer (not shown) controlling the interactive display 300, from the pattern of reflected IR light beams)

Regarding claim 10, Jesme teaches all of the limitations of claim 1 and further teaches, wherein the predetermined offset value is set such that the marker reflects, at the dark region, more of the invisible light than does the rest of the object other than the marker including at the bight region. (Jesme Para 90; A retroreflector is positioned near the screen over a projected key, and the IR sensor detects the retro reflector as a bright IR spot at that location.  This action is interpreted as a keystroke to that key.  A polarization preserving retroreflector will produce a brighter signal than that of a generic reflector/retroreflector with reflections having mixed polarization states.)
	Examiner notes that the dark region must have less visible light then the bright regions and in the dark region would have a higher IR offset i.e. difference between the visible light and inviable light offset. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F; 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/SIHAR KARWAN/
Examiner, Art Unit 2422

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422